DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has considered the amendment and response filed by applicants on March 16, 2021.  The amendment was effective in overcoming the rejection of record under 35 U.S.C. 112(b).  In regard to the rejection under 35 U.S.C. 103, applicant’s arguments were persuasive, especially at page 7, first and second paragraph; as such, the examiner has withdrawn this rejection.  However, the following rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radivojevic et al (US 2014/0221700).
The instant claim is a product-by-process claim.  If the product in the product-by-process claim is the same as or obvious from product or process of the prior art, the claim is unpatentable even though the prior product was made by a different process; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the shaped catalyst body and activated catalyst that are produced in example 1 of the reference anticipates the instant claims.

Response to Arguments
Applicant's arguments regarding claims 7 and 10 have been considered, but they are not found to be persuasive.  Applicants argue that the process of the present invention afford a catalyst that is several times more active than the catalyst taught by Radivojevic.  However, the instant claims recite a products that are “obtainable” by the process of the present invention.  Applying the broadest reasonable interpretation to the claims, the word “obtainable” suggests that the products may be produced by the method claimed in the present invention, or they be produced by any other method that affords a shaped catalyst body and an activated catalyst according to the present invention.  
The examiner suggests that applicants amend the instant claims by substituting “obtainable” with the word obtained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622